Case: 1:17-cv-02718 Document #: 61-3 Filed: 11/28/18 Page 1 of 22 PageID #:302




              Exhibit C
Case: 1:17-cv-02718 Document #: 61-3 Filed: 11/28/18 Page 2 of 22 PageID #:302

                                                          Page 1                                                   Page 2
                                                                        1   APPEARANCES:
           IN THE UNITED STATES DISTRICT COURT                          2     SULAIMAN LAW GROUP, LTD.
             NORTHERN DISTRICT OF ILLINOIS                                    BY: MR. MARWAN R. DAHER and
               EASTERN DIVISION                                         3       MR. ALEXANDER TAYLOR
                                                                                2500 South Highland Avenue
       SAMAR KAYYAL,                  )                                 4       Suite 200
                         )                                                      Lombard, Illinois 60148
               Plaintiff, )                                             5       630.575.8181
                         )                                                      Ataylor@sulaimanlaw.com
            -vs-           ) Case No.                                   6       Mdaher@sulaimanlaw.com,
                         ) 1:17-cv-02718                                7          on behalf of the Plaintiff;
       ENHANCED RECOVERY                 )                              8     LEWIS BRISBOIS
       COMPANY, LLC, a/k/a ERC )                                              BY: MR. JOHNER T. WILSON, III
       and ENHANCED RESOURCE )                                          9       550 West Adams Street
       CENTER,                  )
                                                                                Suite 300
                         )
                                                                       10       Chicago, Illinois 60661
               Defendants. )
                                                                                312.463.3340
             The deposition of SAMAR KAYYAL,
                                                                       11       Johner.Wilson@lewisbrisbois.com,
       called by the Defendants for examination, taken
                                                                       12          on behalf of the Defendants.
       pursuant to the Federal Rules of Civil
                                                                       13
       Procedure of the United States District Courts                  14
       pertaining to the taking of depositions before                  15
       MAUREEN A. WOODMAN, a notary public within and                  16
       for the County of Cook and State of Illinois,                   17
       at Suite 300, 550 West Adams Street, Chicago,                   18
       Illinois, on the 10th day of May, 2018, at the                  19
       hour of 1:00 o'clock p.m.                                       20
                                                                       21
                                                                       22
                                                                       23
                                                                       24
       HUDSON REPORTING & VIDEO                       1-800-310-1769   25


                                                          Page 3                                                   Page 4
   1                INDEX                                               1                   (Witness was duly
   2    WITNESS                        PAGE                             2                   sworn.)
   3    SAMAR KAYYAL
   4
                                                                        3                 SAMAR KAYYAL,
          Examination by Mr. Wilson.............4-51
          Examination by Mr. Daher.............51-53                    4    called as a witness herein, after having been
   5                                                                    5    first duly sworn, was examined and testified as
   6                                                                    6    follows:
   7                                                                    7                 EXAMINATION
             -----------------                                          8    BY MR. WILSON:
   8
   9                                                                    9       Q. Please begin by stating your full name
                     EXHIBITS                                          10    for the record, being careful to spell your
  10                                                                   11    last name.
        DEPOSITION EXHIBIT                              PAGE           12       A. Samar Kayyal. K-A-Y-Y-A-L.
  11                                                                   13       Q. Any middle initial?
            1 ...................................47
  12                     (ATTACHED)                                    14       A. No.
  13                                                                   15       MR. WILSON: Let the record reflect this is
  14                                                                   16    the deposition of Ms. Samar Kayyal taken
  15                                                                   17    pursuant to notice, continued from time to time
  16                                                                   18    by agreement of the parties, taken pursuant to
  17
  18                                                                   19    the applicable rules of the Federal Rules of
  19                                                                   20    Civil Procedure and also the local rules for
  20                                                                   21    the Northern District of Illinois for the
  21                                                                   22    taking of depositions.
  22                                                                   23    BY MR. WILSON:
  23
  24                                                                   24       Q. Have you ever given a deposition
  25                                                                   25    before?


                                                                                            1 (Pages 1 to 4)
New York                                    Hudson Reporting and Video                                  New Jersey
Connecticut                                 Nationwide 1-800-310-1769                                 Pennsylvania
Case: 1:17-cv-02718 Document #: 61-3 Filed: 11/28/18 Page 3 of 22 PageID #:302

                                              Page 5                                                 Page 6
   1       A. Yes.                                         1      A. Yes.
   2       Q. And what were the circumstances that         2      Q. Have you given any deposition
   3    led to you giving your deposition testimony        3   testimony other than that?
   4    before?                                            4      A. No.
   5       A. It was so long ago, I don't even             5      Q. Now, I imagine you've spoken with your
   6    remember.                                          6   counsel about depositions in general. Let me
   7       Q. Most people try to forget taking             7   ask you, do you remember any of rules from your
   8    depositions. You don't remember at all?            8   deposition?
   9       A. No.                                          9      A. Not really.
  10       Q. Was it a personal-injury matter?            10      Q. So the young lady sitting to your
  11       A. I don't even remember.                      11   left, sitting to my right, is the court
  12       Q. When you say it was a so long ago, how      12   reporter. She has the responsibility of taking
  13    long would you estimate it was?                   13   everything we say down here today. A few
  14       A. Fifteen, twenty years ago.                  14   things we can do to help her out. The first
  15       Q. Do you know if it was here in the City      15   thing is, it's very important that you keep
  16    of Chicago?                                       16   your responses verbal. Things that you may
  17       A. It was here in the City of Chicago.         17   normally do, like uh-huh, uh-uh, those don't
  18       Q. Was it within -- was it actually a          18   play out so well in the transcript. So it's
  19    formal proceeding that was initiated?             19   very important to keep your responses verbal
  20       A. It was similar to this.                     20   and where appropriate give a response. Okay?
  21       Q. Were you a party to the --                  21      A. Okay.
  22       A. Was I what?                                 22      Q. It's also very important because she
  23       Q. Were you a party to the matter?             23   is taking down everything we say here today
  24       A. No.                                         24   that you wait until I complete my question.
  25       Q. Someone you knew?                           25   You may anticipate what I'm going to say, but

                                              Page 7                                                 Page 8
   1    it's important you wait until I complete my        1   to ask me to repeat it or to ask it another
   2    question before you begin your answer, just to     2   way, and I'll do my best to do that. All
   3    make sure we have a clear transcript. Okay?        3   right?
   4        A. Okay.                                       4      A. Okay.
   5        Q. You may hear some fancy words from          5      Q. Then we'll operate under the
   6    time to time either by your counsel or from        6   presumption if you answer a question, you
   7    myself, things like objection, as you see on TV    7   understood it. Is that fair?
   8    shows. There's no judge here, so no one's          8      A. That's fair. Okay.
   9    ruling on those objections right now. Unless       9      Q. Do you know why you're here today?
  10    your counsel tells you not to respond, it's       10      A. I'm here because I was getting phone
  11    okay to respond. All right?                       11   calls that were very distracting. That's why
  12        A. Okay.                                      12   I'm here.
  13        Q. And then this is not a test for your       13      Q. Do you understand that you filed a
  14    endurance. If at any time you need to take a      14   lawsuit?
  15    break for any reason, just let us know, and       15      A. Yes.
  16    we'll take break. All right?                      16      Q. And what's the factual basis for the
  17        A. Okay.                                      17   lawsuit?
  18        Q. The only caveat is that if you have a      18            You say you were getting phone
  19    question that you have not yet answered, I'm      19   calls, and they were distracting. What else?
  20    going to ask that you answer the question, and    20      A. They were interrupting my workday, and
  21    then we can take a break. All right?              21   I was just -- phone call every other day or
  22        A. Okay.                                      22   every day. It was just interrupting my
  23        Q. And then -- sometimes I ask poorly         23   driving. I'd be sitting with social events or
  24    crafted questions. If there's any time you        24   with family getting calls saying that, you
  25    don't understand what I'm asking you, feel free
                                                          25   know, something about debt, and it was

                                                                               2 (Pages 5 to 8)
New York                       Hudson Reporting and Video                                  New Jersey
Connecticut                    Nationwide 1-800-310-1769                                 Pennsylvania
Case: 1:17-cv-02718 Document #: 61-3 Filed: 11/28/18 Page 4 of 22 PageID #:302

                                             Page 9                                                 Page 10
   1    embarrassing.                                      1      A. 8/28/1966.
   2             When you're sitting with                  2      Q. What's the last four digits of your
   3    somebody, and you're getting a phone call,         3   Social?
   4    whether you're customers in my office, whether     4      A. Now you sound like a phone call.
   5    with family, and they're asking for debt, I was    5   8291.
   6    like, I don't owe any debt.                        6      Q. Do you have a driver's license on you?
   7       Q. Okay. What else?                             7      A. Yes.
   8       A. And it was embarrassing as heck.             8      Q. Would you mind producing a copy of it?
   9       Q. Okay.                                        9      MR. DAHER: Why does she need to produce a
  10       A. Even when you're with customers, and        10   copy of her driver's license?
  11    you get a phone call like that, it's like what    11      MR. WILSON: I'd like to verify
  12    do you say to them?                               12   her identify.
  13       Q. What did you say to them?                   13      MR. DAHER: You can ask her.
  14       A. I would say, No. Why are you calling        14      MR. WILSON: And I can look at her driver's
  15    me? Don't call. And then the anxiety part of      15   license. Do you have an objection?
  16    it. Just so much factored in.                     16      MR. DAHER: I've never been in a deposition
  17       Q. Like what?                                  17   where someone asked for a driver's license or a
  18       A. Anxiety, the stress, me not sleeping.       18   Social.
  19    Every time the phone rings, is it them again?     19      MR. WILSON: I do it all the time.
  20       Q. Anything else?                              20            Thank you.
  21       A. That's enough. Sleeping.                    21      THE WITNESS: You're welcome.
  22       Q. Anything else?                              22   BY MR. WILSON:
  23       A. That's embarrassing enough, especially      23      Q. Are you currently under the care,
  24    when you don't owe any debt.                      24   treatment of any physician?
  25       Q. What's your date of birth?                  25      A. No.


                                            Page 11                                                 Page 12
   1       Q. Are you under the influence of any           1     Q. Have you ever been known by any other
   2    medication that would affect your ability to       2   names?
   3    remember or recall?                                3     A. No.
   4       A. No.                                          4     Q. Have you ever used any aliases or
   5       Q. Is there any reason why you would not        5   anything like that?
   6    be able to proceed with your deposition here       6     A. No.
   7    today?                                             7     Q. Is Kayyal your maiden name?
   8       A. No.                                          8     A. Yes.
   9       Q. Have you taken any medication in the         9     Q. What's your marital status?
  10    past 24 hours?                                    10     A. Divorced.
  11       A. No.                                         11     Q. How long have you been divorced?
  12       Q. Have you drank any alcohol in the past      12     A. Seven years.
  13    24 hours?                                         13     Q. What's your ex-husband's name?
  14       A. No.                                         14     A. Which one?
  15       Q. Smoked any marijuana?                       15     Q. The more recent one.
  16       A. No.                                         16     A. Bob Sohl. S-O-H-L.
  17       Q. What, if anything, did you do to            17     Q. How many times have you been married?
  18    prepare for your deposition here today?           18     A. Three.
  19       A. Just came here and sat with my              19     Q. How about the one prior to Bob Sohl?
  20    attorneys.                                        20     A. The one prior to that, Mohammed
  21       Q. Did you review any documents?               21   Mustafa.
  22       A. No.                                         22     Q. And then your first husband?
  23       Q. Other than your attorneys, did you          23     A. Roy Wright.
  24    speak with anyone else?                           24     Q. W-R-I-G-H-T?
  25       A. No.                                         25     A. Uh-huh.

                                                                             3 (Pages 9 to 12)
New York                       Hudson Reporting and Video                                  New Jersey
Connecticut                    Nationwide 1-800-310-1769                                 Pennsylvania
Case: 1:17-cv-02718 Document #: 61-3 Filed: 11/28/18 Page 5 of 22 PageID #:302

                                          Page 13                                              Page 14
   1       Q. Is that yes?                              1      A. You know, I don't remember how long
   2       A. Yes.                                      2   I've had it.
   3       Q. Thank you. Do you know an individual      3      Q. But you know it's been longer than
   4    by the name of Terrance Hunt?                   4   three years?
   5       A. No.                                       5      A. Yes.
   6       Q. Where do you currently live?              6      Q. Did you ever have to give any
   7       A. 16737 Paxton Avenue, Tinley Park,         7   deposition testimony related to either of your
   8    Illinois, 60477.                                8   divorces?
   9       Q. Do you own a cell phone?                  9      A. No.
  10       A. Yes.                                     10      Q. Do you have any children?
  11       Q. What's the number associated with your   11      A. Yes.
  12    cell phone?                                    12      Q. Do they currently live at home with
  13       A. 708-743-4667.                            13   you?
  14       Q. Who's the carrier for that number?       14      A. No.
  15       A. Verizon Wireless.                        15      Q. What are their ages?
  16       Q. How long have you had Verizon?           16      A. My oldest is 1995 -- '85. My
  17       A. Several years.                           17   daughter's '90. And my youngest is '95. The
  18       Q. Several years, meaning more than         18   year.
  19    three?                                         19      Q. Of birth, correct?
  20       A. Yes.                                     20      A. Uh-huh.
  21       Q. So that -- you are counting from         21      Q. Are any of your three children
  22    today's date, so would that put us back in     22   dependent upon you financially?
  23    2015?                                          23      A. No.
  24       A. Yes.                                     24      Q. Is there anyone that is dependent upon
  25       Q. Do you think you had it five years?      25   you financially?

                                          Page 15                                              Page 16
   1       A. No.                                       1      A. Addison, Illinois.
   2       Q. Are you currently employed?               2      Q. Thank you. What's the name of the
   3       A. Yes.                                      3   company you work for?
   4       Q. You mentioned customers earlier. What     4      A. Hartz Construction Company.
   5    do you do?                                      5      Q. Is that H-A-R-T?
   6       A. Supervisor for a construction company.    6      A. H-A-R-T-Z.
   7    Divisional supervisor.                          7      Q. Where is Hartz located?
   8       Q. How large is the territory that you       8      A. Woodridge, Illinois.
   9    supervise?                                      9      Q. How long have you been employed at
  10       A. How large of a territory?                10   Hartz?
  11       Q. You said divisional supervisor.          11      A. 20 years.
  12       A. The north end. Everything just about     12      Q. How long have you been the division
  13    north of I-55.                                 13   supervisor?
  14       Q. As far north as what?                    14      A. Oh, God, 16 years.
  15       A. Addison, Aurora, Montgomery.             15      Q. What's your highest level of education
  16       Q. I-55 would be the border to the south,   16   you've completed?
  17    correct?                                       17      A. High school.
  18       A. In terms of the construction company,    18      Q. Where did you attend?
  19    yes.                                           19      A. Hubbard High School.
  20       Q. And what's the border in terms of the    20      Q. South side, isn't it?
  21    north?                                         21      A. Yes.
  22       A. The border would be -- Addison is my     22      Q. Any college afterwards?
  23    furthest.                                      23      A. No.
  24       Q. Addison as in the street or as in the    24      Q. Any certification programs or anything
  25    community?                                     25   like that?


                                                                       4 (Pages 13 to 16)
New York                      Hudson Reporting and Video                               New Jersey
Connecticut                   Nationwide 1-800-310-1769                              Pennsylvania
Case: 1:17-cv-02718 Document #: 61-3 Filed: 11/28/18 Page 6 of 22 PageID #:302

                                            Page 17                                                Page 18
   1       A. Through my employer, yes.                    1      Q. Did you live there with your most
   2       Q. Which ones?                                  2   immediate ex-husband?
   3       A. CPA, certified sales professional.           3      A. Yes.
   4    Blueprint courses. Sales seminars.                 4      Q. What is the data plan and the wireless
   5       Q. Okay. So you have certificates?              5   connection terms and conditions for your cell
   6       A. Yeah. Yes.                                   6   phone with Verizon?
   7       Q. But no degrees?                              7      A. My data plan is -- I have -- it's
   8       A. No.                                          8   unlimited. I have the unlimited plan.
   9       Q. No offense. Have you ever been               9      Q. Is it unlimited on calls as well?
  10    convicted of a felony?                            10      A. Yes.
  11       A. No.                                         11      Q. Text messages as well?
  12       Q. What's your home -- have you been at        12      A. Yes.
  13    the address that you gave me in Tinley Park for   13      Q. Now, you mentioned receiving phone
  14    longer than five years?                           14   calls from debt collectors. Do you remember
  15       A. No.                                         15   when you said that testimony? Earlier today,
  16       Q. How long have you lived at that             16   do you remember when you said -- you told me
  17    residence?                                        17   you receive calls from debt collectors?
  18       A. This May will be four.                      18      A. No, not debt collectors, just that
  19       Q. And where did you live immediately          19   debt collector.
  20    prior?                                            20      Q. Which one are you talking about?
  21       A. Frankfort, Illinois.                        21      A. It was an ERGC, something like that.
  22       Q. How long did you live in Frankfort?         22   I never received a call from debt collectors
  23       A. About 11 years.                             23   other than them.
  24       Q. Do you recall the Frankfort address?        24      Q. If I said ERC, does that sound about
  25       A. No. I know the street, Blackthorn.          25   right to you?

                                            Page 19                                                Page 20
   1        A. Yes.                                        1      Q. You Googled it one time?
   2        Q. And how do you know the calls came          2      A. Yeah, before that they were calling
   3    from ERC?                                          3   and asking, and I would say, I don't know what
   4        A. I Googled it. I didn't know prior,          4   you're calling for. And they would hang up.
   5    but I Googled it.                                  5   Or I would hang up.
   6        Q. When did you Google it?                     6      Q. You would hang up or they would hang
   7        A. Sometime in December.                       7   up?
   8        Q. December of what year?                      8      A. Different times. Just depended where
   9        A. Around Christmas.                           9   I was or what the scenario was.
  10        Q. Of this last Christmas?                    10      Q. Let's think through the times where
  11        A. Yes.                                       11   the person you spoke to on the phone hung up.
  12        Q. So December of 2017?                       12   Can you walk me through those scenarios?
  13        A. Yes.                                       13      A. I don't remember.
  14        Q. What did you Google?                       14      Q. Can you tell me anything about the
  15        A. I Googled -- I Googled debt                15   occasion?
  16    collectors. And then ERC, when the lady           16      A. There were so many calls. I
  17    called, she mentioned it. And then I wanted to    17   couldn't -- I don't remember. I was in the
  18    know who that was.                                18   middle of with a customer or driving. It was
  19        Q. Okay. How did you know the calls came      19   just annoying to get those calls.
  20    from ERC?                                         20      Q. Okay. Tell me about the times when
  21        A. When they called me, they mentioned        21   you hung up. Was it more than one?
  22    it.                                               22      A. Yes.
  23        Q. So based upon hearing the name ERC,        23      Q. How many would you say?
  24    you then Googled it?                              24      A. I don't remember how many. There was
  25        A. Yeah. And that was just the one time.      25   a lot of calls.

                                                                          5 (Pages 17 to 20)
New York                       Hudson Reporting and Video                                 New Jersey
Connecticut                    Nationwide 1-800-310-1769                                Pennsylvania
Case: 1:17-cv-02718 Document #: 61-3 Filed: 11/28/18 Page 7 of 22 PageID #:302

                                            Page 21                                              Page 22
   1      Q. Of the times the agent hung up, how          1      A. I couldn't tell you exactly when they
   2   many times would you say?                          2   began.
   3      A. After I would answer and say, Who is         3      Q. Ballpark?
   4   this, and what are you calling for, and they       4      A. Over a year.
   5   would hang up. Or I'd hear a noise in the          5      Q. From today's date?
   6   background, and I'm like, Who is this calling      6      A. Yes.
   7   me? Why are you calling? Then they would just      7      Q. So March of 2017 is when they began?
   8   click.                                             8      A. I don't know the exact date.
   9      Q. And how many times would you say that        9      Q. Do you remember the time of the year?
  10   happened?                                         10      A. Around Christmas.
  11      A. Many times.                                 11      Q. Around Christmas is when they began?
  12      Q. More than one?                              12      A. I believe so, yes.
  13      A. More than once.                             13      Q. And do you remember -- or did they end
  14      Q. More than five?                             14   at some point?
  15      A. Yes.                                        15      A. They ended after I finally told them,
  16      Q. More than ten?                              16   Why are you calling? What are you calling for?
  17      A. Yes.                                        17   Stop calling. Take me off your list. I was
  18      Q. More than twenty?                           18   getting aggravated. I was getting upset. And
  19      A. Yes. Over the course, yes.                  19   that's when they finally stopped. I said, I'm
  20      Q. Over the course of what?                    20   going to reach out to my attorneys.
  21      A. Since I Googled it.                         21      Q. Did you request they remove you from
  22      Q. What about before you Googled it?           22   the list, and that's when this stopped?
  23      A. They called.                                23      A. The calls stopped, and that's when I
  24      Q. Give me -- is there a certain time          24   called my attorneys.
  25   when the calls began?                             25      Q. So you said around Christmastime. I

                                            Page 23                                              Page 24
   1   want to make sure I understand you correctly.      1   they would -- I'm trying to -- it was so
   2   Are you saying Christmastime of 2016 or            2   annoying that I probably -- I would just, Who
   3   Christmastime of 2017, meaning like just six       3   is this? Why are you calling me? And hang up.
   4   months ago?                                        4   And I would say, Stop.
   5      A. Past year. It's been a year.                 5      Q. Did you ever actually have a
   6      Q. So Christmas before -- Christmas of          6   conversation with anyone?
   7   2016?                                              7      A. No, except for the one time when I
   8      A. It could have been. I can't pinpoint         8   told them to stop. It wasn't a conversation.
   9   it. It's not like you sit in and you               9   It was just basically, Stop calling.
  10   say -- it's been awhile.                          10      Q. And did you call ERC, or did they call
  11      Q. I'm just trying to get a time frame.        11   you on the occasion you're talking about?
  12   I'm trying to see if we're talking about within   12      A. I don't remember.
  13   the past six months or if we're talking about     13      Q. Had you ever called ERC?
  14   over a year ago?                                  14      A. I don't remember.
  15      A. Over a year ago.                            15      Q. You mentioned that the phone calls
  16      MR. DAHER: Objection. Asked and answered.      16   would come when you were driving or with
  17      MR. WILSON: Thank you.                         17   customers or with family. Did you ever receive
  18   BY MR. WILSON:                                    18   a phone call -- strike that.
  19      Q. During the times -- I know you              19            Do you remember what time of day
  20   mentioned the one-time occasion when you asked    20   those phone calls would come in?
  21   what were the calls pertaining to, and you made   21      A. Numerous times.
  22   the request, and they stopped calling you, they   22      Q. Is there a range that you recall?
  23   removed you from the list. Did they ever tell     23      A. Random calls. I mean just random
  24   you why they were calling you?                    24   times.
  25      A. There was -- when they would call,          25      Q. What would be the earliest that you

                                                                         6 (Pages 21 to 24)
New York                       Hudson Reporting and Video                                New Jersey
Connecticut                    Nationwide 1-800-310-1769                               Pennsylvania
Case: 1:17-cv-02718 Document #: 61-3 Filed: 11/28/18 Page 8 of 22 PageID #:302

                                            Page 25                                               Page 26
   1   had ever received a call?                          1   BY MR. WILSON:
   2      A. Could have been 10:00 a.m.                   2      Q. How did you come to that conclusion?
   3      Q. And the latest?                              3      A. Answer it?
   4      A. 6:00, 7:00, 8:00. Driving in the car,        4      MR. DAHER: Yes.
   5   on the expressway, getting distracted. It was      5      THE WITNESS: I came to the conclusion when
   6   annoying.                                          6   they -- when they called me, and they're like,
   7      Q. How did you know calls were coming           7   You owe debt. I'm like, I owe no debt. Why
   8   from ERC?                                          8   are you calling me? Who is this?
   9      A. I didn't know, they would call me.           9   BY MR. WILSON:
  10   But you're in the middle of something else, and   10      Q. And who told you that you owed the
  11   you're just like stopped.                         11   debt?
  12      Q. I know you mentioned the one occasion       12      A. Whoever was on the other line.
  13   when you Googled it.                              13      Q. Is this on the conversation you talked
  14            How did you -- you just Googled          14   about when you said you requested them to stop
  15   the name ERC?                                     15   calling, is it during that conversation?
  16      A. I Googled -- it was a debt collector.       16      A. Yes.
  17   I got to the closest ERC, ERG. I didn't know      17      Q. Was it a male or female you spoke
  18   exactly. I Googled it, and that's what came       18   with?
  19   up.                                               19      A. The only time I spoke with someone was
  20      Q. Then you just presumed that was --          20   a female.
  21      A. I freaked out. I don't owe anything.        21      Q. Did you discuss anything other than
  22      Q. But how did you get to the -- how did       22   what we've already discussed here today?
  23   you get to the point where you said this is the   23      A. No.
  24   individual or the entity that's calling me?       24      Q. Was there anyone present during that
  25      MR. DAHER: Objection. Asked and answered.      25   conversation you had? With you.


                                            Page 27                                               Page 28
   1      A. No.                                          1   BY MR. WILSON:
   2      Q. How long would you say the                   2      Q. Thirty seconds to a minute?
   3   conversation lasted?                               3      A. I couldn't tell you. I didn't have a
   4      A. Few seconds. It was so fast.                 4   time clock.
   5      Q. More than three seconds?                     5      Q. Five minutes?
   6      A. I don't remember. It was quick. Stop         6      A. I couldn't tell you. It is not like I
   7   calling. What do you need? Debt collector.         7   sit there with a time clock and let me time my
   8   Stop calling me.                                   8   calls of random people calling. No, I couldn't
   9      Q. Would you say it was less than five          9   tell you.
  10   seconds?                                          10      Q. Did you record any of the
  11      A. Probably longer.                            11   conversations?
  12      Q. Less than ten?                              12      A. No.
  13      A. Maybe ten, twenty seconds, if I had to      13      Q. Or the conversation I should say.
  14   guess. I didn't have a time clock.                14      A. No.
  15      Q. I understand.                               15      Q. Are you aware if any of the -- if that
  16      A. Could have been longer.                     16   conversation was recorded?
  17      Q. Was it less than a minute?                  17      A. I'm not aware.
  18      A. Yeah. Like I said, I didn't have a          18      Q. The conversation that you do remember,
  19   time clock. I couldn't tell you the exact         19   do you recall where you were when that
  20   seconds, minutes.                                 20   conversation occurred?
  21      Q. Understood. Do you think it was less
                                                         21      A. In my office at work.
  22   than a minute?
                                                         22      Q. Do you have a private office, meaning
  23      MR. DAHER: Objection. Asked and answered.
                                                         23   you have a door that leads to a space that only
  24      THE WITNESS: I couldn't tell you. I
                                                         24   you occupy, or is it a shared space?
                                                         25      A. It's me in the office, but it's to the
  25   didn't have a time clock.


                                                                          7 (Pages 25 to 28)
New York                       Hudson Reporting and Video                                New Jersey
Connecticut                    Nationwide 1-800-310-1769                               Pennsylvania
Case: 1:17-cv-02718 Document #: 61-3 Filed: 11/28/18 Page 9 of 22 PageID #:302

                                            Page 29                                                Page 30
   1   public. So customers walk in and out at            1      MR. WILSON: Actually, she has not answered
   2   various times randomly. And I get distracted.      2   my question. She told me what she said. My
   3   And then if a customer walked in the door, it      3   question is very specific, Did you ever tell
   4   was just you're so -- what's the word I'm          4   them that they were calling the wrong number.
   5   looking for? When somebody calls you, and you      5   Her saying stop calling is not answering my
   6   are annoyed, and then you have to put on a         6   question. That's not my question. My question
   7   presentation when a customer walks in the door.    7   is not what did she say. I'm asking it very
   8   It wasn't healthy.                                 8   specifically. It's yes or no.
   9      Q. Okay. During the conversation that           9      MR. DAHER: You can ask it seven times. I
  10   you had, did the representative ever tell you     10   don't think her answer is going to change.
  11   who they were actually trying to reach?           11      MR. WILSON: It may not change, and we will
  12      A. No.                                         12   certify the question because she is not
  13      Q. Did you ever tell the representative        13   answering my question, and we will strike it as
  14   that they were contacting the wrong number?       14   nonresponsive.
  15      A. I would tell them, Stop calling me.         15   BY MR. WILSON:
  16      Q. Is that a yes or no to my question?         16      Q. My question is: Did you ever tell
  17      A. Yes.                                        17   them they were calling the wrong number? I
  18      Q. Yes, you told them they were calling        18   understand your testimony to be you said, Stop
  19   the wrong number?                                 19   calling.
  20      A. I would tell them -- when they would        20      A. Yes.
  21   call, I'd say, Stop calling. So I would tell      21      Q. Did you ever tell them that they were
  22   them to stop calling me.                          22   calling the wrong number?
  23      Q. But you did not tell them that they         23      A. Yes.
  24   were calling the wrong number?                    24      Q. When did you do that?
  25      MR. DAHER: Objection. Asked and answered.      25      A. Several times. I mean when they would


                                            Page 31                                                Page 32
   1   call, either wrong number or stop calling me or    1      Q. You would hang up -- they would hang
   2   wrong number. I don't know exactly time and        2   up sometimes?
   3   dates.                                             3      A. Yeah.
   4      Q. Appreciate that. But would you say,          4      Q. And you would hang up sometimes?
   5   Wrong number?                                      5      A. Uh-huh.
   6      A. Yes.                                         6      Q. Is that yes?
   7      Q. And how many times do you think you          7      A. Yes. Sorry.
   8   did that?                                          8      Q. How many times did ERC contact you
   9      A. Many times. Every time. Or, Stop             9   after you told them it was the wrong number?
  10   calling. Yeah, when someone calls you, it's,      10      A. They would still keep calling.
  11   Wrong number or stop calling. Why do you keep     11      Q. How many times?
  12   calling me? You obviously know it's the wrong     12      A. Several times. Many times. I can't
  13   number.                                           13   pinpoint an exact number, because it wasn't in
  14      Q. What, if anything, did the                  14   my schedule to, you know -- many times.
  15   representative say to you in response?            15      Q. When do you recall the first time you
  16      A. What representative?                        16   said calling the wrong number?
  17      Q. Well, when you would say, Wrong             17      A. Probably the first time.
  18   number, stop calling, the litany you just gave    18      Q. The first time?
  19   me, what, if anything, would the representative   19      A. Uh-huh.
  20   say back to you?                                  20      Q. Around Christmastime?
  21      A. They would hang up.                         21      A. Yes.
  22      Q. They would hang up?
                                                         22      Q. Do you know what an automatic
  23      A. Uh-huh. Or I would hang up.
                                                         23   telephone dialing system is?
  24      Q. Someone would hang up?
                                                         24      A. Not really.
  25      A. Someone would hang up.
                                                         25      Q. Not really means maybe somewhat?


                                                                          8 (Pages 29 to 32)
New York                       Hudson Reporting and Video                                 New Jersey
Connecticut                    Nationwide 1-800-310-1769                                Pennsylvania
Case: 1:17-cv-02718 Document #: 61-3 Filed: 11/28/18 Page 10 of 22 PageID #:302

                                            Page 33                                                Page 34
    1       A. No.                                         1   keeps calling, and you tell them to stop, and
    2       Q. Have you ever heard that term?              2   it's disrupting my work schedule, and it's
    3       A. No.                                         3   disrupting family life, you reach a point where
    4       Q. So you have no understanding of             4   I'm going to call my attorney.
    5    automatic -- what an automatic telephone          5       Q. Did ERC call you using an automatic
    6    dialing system is or what it does?                6   telephone dialing system?
    7       A. No.                                         7       MR. DAHER: Objection. Calls for a legal
    8       Q. You know, you're here because you           8   conclusion.
    9    filed -- a lawsuit was filed on your behalf,      9       THE WITNESS: I heard people in the
   10    correct?                                         10   background. That's all I can say.
   11       A. Yes.                                       11   BY MR. WILSON:
   12       Q. Do you know what the claims are that       12       Q. What else did you hear?
   13    are advanced in that lawsuit?                    13       A. I could just hear it was -- I could
   14       A. Repeat that.                               14   hear people in the background, that's all I
   15       Q. Do you know what the claims are that       15   heard.
   16    are advanced in your lawsuit?                    16       Q. So if I understand you correctly, you
   17       MR. DAHER: Objection. Calls for a legal       17   do not know if ERC called you using an
   18    conclusion.                                      18   automatic telephone dialing system?
   19       THE WITNESS: The claims were they were        19       MR. DAHER: Objection. Asked and answered.
   20    harassing me. They were calling, interrupting    20   Objection. Calls for a legal conclusion. She
   21    my daily life. It was anxiety, stress. It was    21   is not an expert.
   22    annoying. That is why I called my attorneys.     22       MR. WILSON: Understood. I'm asking her if
   23    BY MR. WILSON:                                   23   she knows.
   24       Q. Okay.                                      24       MR. DAHER: She can answer.
   25       A. When you reach a point and someone         25       THE WITNESS: I heard people in the


                                            Page 35                                                Page 36
    1   background. That's all I know.                     1      Q. No one can leave you a message?
    2   BY MR. WILSON:                                     2      A. No. It's annoying.
    3      Q. That doesn't quite answer my question,       3      Q. Voicemails are annoying?
    4   though.                                            4      A. Uh-huh.
    5            My question is not what you               5      Q. Yes?
    6   heard. My question is, do you know if ERC          6      A. Yes.
    7   called you using an automatic telephone dialing    7      Q. Okay.
    8   system?                                            8      A. Calls from numbers you don't know are
    9      MR. DAHER: Same objection.                      9   annoying also.
   10      THE WITNESS: They did not. There was a         10      Q. Have you ever communicated with ERC in
   11   human being. Somebody called me.                  11   writing?
   12   By MR. WILSON:                                    12      A. No.
   13      Q. Did ERC ever call you at a telephone        13      Q. Has ERC ever called you more than once
   14   number other than your cell number ending in      14   in a single day?
   15   4667?                                             15      A. Yes.
   16      A. That's the only number I have.              16      Q. How many times do you recall ERC
   17      Q. So that would be no?                        17   contacting you in a single day?
   18      A. No.                                         18      A. Could have been four. Three, four,
   19      Q. Has anyone from ERC ever left you a         19   five times.
   20   voicemail?                                        20      Q. Are you speaking three, four, five
   21      A. I don't have voicemail set up.              21   times a day?
   22      Q. When you say you don't have voicemail       22      A. In a single day.
   23   set up, do you mean that you don't personally     23      Q. And on how many occasions do you
   24   say, Hi, you've reached Samar --                  24   recall getting contacted multiple times in a
   25      A. I do not have a voicemail.                  25   single day?


                                                                           9 (Pages 33 to 36)
 New York                       Hudson Reporting and Video                                 New Jersey
 Connecticut                    Nationwide 1-800-310-1769                                Pennsylvania
Case: 1:17-cv-02718 Document #: 61-3 Filed: 11/28/18 Page 11 of 22 PageID #:302

                                             Page 37                                                Page 38
    1      A. I mean some days might have been             1      A. Yes.
    2   twice. Some days might have been three times.      2      Q. Tell me about this anxiety that you
    3   Some days might have been four.                    3   experienced. How would that manifest?
    4      Q. Okay. I understand that it wasn't the        4      A. Anxiety, I would not sleep. I'd
    5   same number of times each day. I understand.       5   start -- every time the phone would ring, it
    6   As I understand your testimony. I get that.        6   would just -- anxiety. I'd start shaking in
    7             My question is: How many times           7   the car when the phone calls would come in.
    8   in one -- how many days did you receive            8   Yeah, I'd start basically shaking, getting
    9   multiple phone calls in a single day?              9   nervous, getting all worked up.
   10      A. Many times.                                 10      Q. Did you ever seek any medical
   11      Q. Can you give me a ballpark?                 11   attention?
   12      A. I can't. Many times.                        12      A. No.
   13      Q. More than five?                             13      Q. Did you ever tell --
   14      A. Yes.                                        14      A. Just inhale and exhale.
   15      Q. More than ten?                              15      Q. Did you ever try yoga?
   16      A. Yes.                                        16      A. Pardon?
   17      Q. More than fifteen?                          17      Q. Did you ever try yoga?
   18      A. That I couldn't tell you.                   18      A. In my car with a phone call, I'm like,
   19      Q. So, as you recall it, somewhere             19   Okay. Never tried yoga. Probably should.
   20   between ten and fifteen?                          20      Q. You said that -- so you get worked up,
   21      A. In a single day.                            21   shaking, and you did not seek any medical
   22      Q. That's how many times you received          22   treatment for that. Did you take any
   23   multiple phone calls in a single day?             23   medication?
   24      A. Yes.                                        24      A. No. Sauna, the gym.
   25      Q. Somewhere between five and fifteen?         25      Q. Work it out?

                                             Page 39                                                Page 40
    1       A. Relax.                                      1      Q. Have you ever actually engaged a
    2       Q. How often do you go to the gym?             2   customer, and after the engagement they still
    3       A. I try to go two, three times a week.        3   walk out?
    4       Q. Treadmill, elliptical?                      4      A. Yes.
    5       A. Here, there.                                5      Q. So you've had customers that have
    6       Q. You mentioned stress. How would it          6   chosen not to use your services even when you
    7   cause you stress? How would that manifest?         7   did not receive a phone call from ERC or anyone
    8       A. I'm at work, customers walk in. You         8   else, correct?
    9   you get off the phone, somebody asking you         9      A. Did depends on the day, but, yes.
   10   about debt, that causes stress.                   10      Q. That's happened before? That's not
   11       Q. How would the stress manifest?             11   uncommon?
   12       MR. DAHER: Objection. Asked and answered.     12      A. It's not uncommon, but it does disrupt
   13   It's the same question.                           13   your focus and, you know, talking to the
   14       MR. WILSON: She said it caused stress.        14   customer when you're stressed out.
   15   She hasn't told me how it manifests.              15      Q. I appreciate that. Thank you for
   16       THE WITNESS: It disrupted my sales.           16   sharing.
   17   BY MR. WILSON:                                    17             You mentioned it was also
   18       Q. Did you ever lose any sales?               18   embarrassing?
   19       A. Anything's possible.                       19      A. Yes.
   20       Q. Is that yes or no?                         20      Q. Tell me about the embarrassment you
   21       A. Yes. Could have been. I mean when a        21   experienced?
   22   customer walks in the door, and I'm all shooken   22      A. Playing cards, my phone, and I have a
   23   up and stressed out, walk out.                    23   tendency sometimes to answer phones on speaker,
   24       Q. Have customers walked out?                 24   yeah, and, you know, You owe debt. And it's
   25       A. Yes.                                       25   like they look at you, I'm like, Whoa. That


                                                                         10 (Pages 37 to 40)
 New York                       Hudson Reporting and Video                                 New Jersey
 Connecticut                    Nationwide 1-800-310-1769                                Pennsylvania
Case: 1:17-cv-02718 Document #: 61-3 Filed: 11/28/18 Page 12 of 22 PageID #:302

                                            Page 41                                                Page 42
    1   itself is embarrassing.                            1      Q. So what are your damages?
    2      Q. When the calls come in, does your            2      A. My damages are I lost sleep. I'm
    3   phone automatically answer on speaker, or do       3   stressed out. I just -- just the anxiety part,
    4   you have to touch a button in order to activate    4   in my workplace with customers. My damages are
    5   the speaker?                                       5   this is disrupting my life.
    6      A. I have to touch a button.                    6      Q. Have you ever been disciplined by your
    7      Q. So you chose to activate the speaker?        7   employer?
    8      A. At times. Depends if my hands are            8      A. Have I ever been disciplined by my
    9   full, if I'm washing dishes, sitting there         9   employer regarding this?
   10   playing cards, whatever the circumstance.         10      Q. In general.
   11      Q. When you activate the speaker, you are      11      A. No.
   12   playing cards, you are not playing by yourself,   12      Q. Have you ever been disciplined by your
   13   are you?                                          13   employer regarding these phone calls that you
   14      A. No.                                         14   say you're receiving?
   15      Q. There are other people around?              15      A. No.
   16      A. Yes. What game can you play cards           16      Q. What are your monetary damages?
   17   yourself?                                         17      A. I possibly could have lost sales.
   18      MR. DAHER: Solitaire.                          18      Q. Anything beyond that?
   19   BY MR. WILSON:                                    19      A. No.
   20      Q. You can play solitaire?                     20      Q. How did you first hear -- I heard you
   21      A. I don't play solitaire.                     21   refer to your lawyers. Who are your lawyers?
   22      Q. My grandmother plays Bid Whist against      22      A. Sulaiman Law Group.
   23   herself. Maybe she is just very good, you         23      Q. And how did you first hear about
   24   know. You can play Uno by yourself.               24   Sulaiman Law Group?
   25      A. I don't know.                               25      A. Sulaiman Law Group, friends, people.


                                            Page 43                                                Page 44
    1   They know -- they're well-known.                   1      A. I couldn't tell you exactly when.
    2      Q. Tell me about the friends.                   2      Q. Was it playing cards?
    3      A. Probably in a gathering at Sulaiman          3      A. No.
    4   Law Group and Arab communities. We all know        4      Q. Are you familiar with Eva Street
    5   each other. I can't tell you exactly one           5   Advisors?
    6   person that mentioned it, but they're              6      A. No.
    7   well-known.                                        7      Q. Have you had any interactions with Eva
    8      Q. And did they mention one of the              8   Street Advisors?
    9   members of the firm in particular or just the      9      A. No.
   10   firm in general?                                  10      Q. Are you familiar with Privacy Star?
   11      A. Firm in general.                            11      A. No.
   12      Q. Do you recall when someone would have       12      Q. Do you have the Privacy Star app?
   13   first mentioned them to you?                      13      A. No.
   14      A. No.                                         14      Q. What kind of phone do you have? The
   15      Q. Did you use a referral service to get       15   actual make and model of your phone.
   16   to Sulaiman Law Group?                            16      A. The Galaxy S7.
   17      A. No.                                         17      Q. I want to play something for you.
   18      Q. When did you formally meet with anyone      18   I'd like you to tell me -- if you can listen to
   19   from the Sulaiman Law Group the first time?       19   something, and I'll ask you a few questions
   20      A. I don't remember.                           20   about it.
   21      Q. Was it at work?
                                                          21               (Playing audio recording.)
   22      A. Did I meet with them or talked to
                                                          22   BY MR. WILSON:
   23   them?
                                                          23      Q. So I played an audio recording for you
                                                          24   just moments ago. Did you hear it?
   24      Q. That you formally met, like actually
                                                          25      A. That?
   25   in person.


                                                                         11 (Pages 41 to 44)
 New York                      Hudson Reporting and Video                                  New Jersey
 Connecticut                   Nationwide 1-800-310-1769                                 Pennsylvania
Case: 1:17-cv-02718 Document #: 61-3 Filed: 11/28/18 Page 13 of 22 PageID #:302

                                             Page 45                                                Page 46
    1      Q. Yes.                                          1      Q. Any communications?
    2      A. I heard it.                                   2      A. No.
    3      Q. Did you hear any exchange or any              3                (Playing audio recording.)
    4    communications between individuals?                4      Q. I just played for you an audio
    5      A. No.                                           5   recording. You heard it, correct?
    6                (Playing audio recording.)             6      A. Uh-huh.
    7      Q. Did you hear any audible voices or            7      Q. Do you recognize any of the voices
    8    anything on the video -- audio recording I just    8   that were on that recording?
    9    played for you?                                    9      A. No.
   10      A. I heard something in the beginning.          10      MR. DAHER: We weren't produced that
   11      Q. What did you hear?                           11   recording.
   12      A. It was like do-do-do-do.                     12      MR. WILSON: Are you sure you weren't
   13      Q. Nothing you can identify?                    13   produced that recording?
   14      A. It's not -- do-do-do-do. Somebody            14      MR. DAHER: A hundred percent. We were
   15    calling.                                          15   produced four recordings. That was not one of
   16      Q. Did you hear any voices?                     16   them. Can you produce that when you get a
   17      A. No.                                          17   chance?
   18                (Playing audio recording.)            18      MR. WILSON: I'm pretty sure we did. These
   19      Q. I played another recording, the third        19   are the ones I pulled from what we did produce.
   20    recording, for you. Did you hear anything?        20      MR. DAHER: I'm looking into it. There
   21      A. Just a shhh in the beginning.                21   were four recordings. This would be the fifth.
   22      Q. Anything other than that?                    22                (Playing audio recording.)
   23      A. That's it.                                   23   BY MR. WILSON:
   24      Q. Any voices?                                  24      Q. Did you recognize any of the voices
   25      A. No.                                          25   that are on that recording?

                                             Page 47                                                Page 48
    1       A. That was me.                                 1   as your deposition Exhibit No. 1. Take a
    2       Q. When you say that was me, that was the       2   moment and look at that document for me. Have
    3    phone call that you --                             3   you ever seen this document before?
    4       A. Take me off the list.                        4      A. No.
    5       Q. And that's the conversation you and I        5      Q. I will represent to you that it is a
    6    talked about here today?                           6   call list. I want you to look in the -- at the
    7       A. Yeah.                                        7   upper portion of the page. You'll see there
    8       Q. Any other conversations that you had         8   are categories, correct?
    9    outside of that?                                   9      A. Call center, service, name, account.
   10       A. I don't remember.                           10      Q. I want you to move over to the area
   11       Q. Do you recognize that as being your         11   where it says phone dialed. Do you see where
   12    voice?                                            12   I'm referencing?
   13       A. Yes.                                        13      A. Phone dialed. Okay.
   14       Q. After that conversation, did you have       14      Q. Do you see where I'm referencing?
   15    any other -- did you receive any other phone      15      A. Uh-huh.
   16    calls?                                            16      Q. Is that yes?
   17       A. I don't remember. I don't.                  17      A. Yes.
   18       Q. Let me show what you we will mark as        18      Q. Underneath that designation phone
   19    your deposition Exhibit No. 1.                    19   dial, there is a number listed, correct?
   20                  (WHEREUPON, said                    20      A. A number, yes.
   21                  document was marked as              21      Q. And the number listed, is that your
   22                  Kayyal Deposition                   22   cell phone number?
   23                  Exhibit No. 1 for                   23      A. Yes.
   24                  Identification.)                    24      Q. I want you to look at the date -- you
   25             Showing you what we're marking           25   see just to the right of that two columns over


                                                                          12 (Pages 45 to 48)
 New York                       Hudson Reporting and Video                                  New Jersey
 Connecticut                    Nationwide 1-800-310-1769                                 Pennsylvania
Case: 1:17-cv-02718 Document #: 61-3 Filed: 11/28/18 Page 14 of 22 PageID #:302

                                           Page 49                                               Page 50
    1    there is a column that says date?               1      Q. And then going down to March 7th,
    2       A. Yes.                                      2   2017, there's an entry there, a phone call came
    3       Q. In that section, I want you to find       3   in at 10:50:03 a.m.?
    4    for me the date of December 16th, 2016?         4      A. March, March -- where am I at? March
    5       A. December 16th, Friday. Got it.            5   7th, the last one?
    6       Q. There was a call that came in at          6      Q. Correct.
    7    11:43:01?                                       7      A. Okay.
    8       A. Yes.                                      8      Q. And that's 10:50:03 a.m.?
    9       Q. And that's a.m., correct?                 9      A. Yes.
   10       A. Yes.                                     10      Q. And then that call ended about
   11       Q. And then it ended at 11:43:16 a.m., so   11   10:50:52 a.m.?
   12    about fifteen seconds?                         12      A. Yes.
   13       A. Yes, if that's what it reads.            13      Q. So about 40 seconds or so?
   14       Q. And then there's another call on         14      A. Yes.
   15    Thursday, December 22nd, correct?              15      Q. And then there's a -- the last entry,
   16       A. Thursday, December 22nd, yes.            16   which is Friday, March 24th, do you see that
   17       Q. That call came in around 1:52:45 p.m.?   17   one, 2017?
   18       A. Yes.                                     18      A. March -- I have the 7th.
   19       Q. And it ended about 1:53:07 p.m.?         19      Q. There's another one. At the very
   20       A. Yes.                                     20   bottom. Do you see that?
   21       Q. So that call was approximately like 22   21      A. Yes.
   22    seconds?                                       22      Q. That call is actually an inbound call,
   23       A. Sure. If you say so.                     23   isn't it?
   24       Q. Just counting it up.                     24      A. Inbound? Yes.
   25       A. Yeah.                                    25      Q. And that's your number that's

                                           Page 51                                               Page 52
    1    reflected there, isn't it?                      1      A. I don't know.
    2       A. Yes.                                      2      Q. Do you have any collection accounts?
    3       Q. And that call came in on March 24th,      3      A. None.
    4    2017, at about 1:10:07 p.m.?                    4      Q. In the past year?
    5       A. While I was at work.                      5      A. No.
    6       Q. And it ended about 1:14:07 p.m.?          6      Q. In the past two years?
    7       A. Yes.                                      7      A. None.
    8       Q. And, again, those -- that's your          8      Q. Past three years?
    9    number that's reflected there, correct?         9      A. None.
   10       A. Yes. That's -- it was annoying. Very     10      Q. You told ERC to stop calling you more
   11    annoying.                                      11   than once, correct?
   12       MR. WILSON: I have no further questions.    12      A. Yes.
   13    Thank you.                                     13      Q. Do you know what automatic --
   14       MR. DAHER: I have a couple of questions     14      MR. WILSON: I'm going to object to the
   15    for you.                                       15   extent it mischaracterizes prior testimony. Go
   16                EXAMINATION                        16   ahead.
   17    BY MR. DAHER:                                  17   BY MR. DAHER:
   18       Q. You pay your cell phone bill, correct?   18      Q. Do you know what an automatic
   19       A. Yes.                                     19   telephone dialing system is?
   20       Q. How much do you pay a month?             20      MR. WILSON: Objection. Asked and
   21       A. 105 a month.                             21   answered.
   22       Q. And that's only for you?                 22      THE WITNESS: No.
   23       A. For me.                                  23   BY MR. DAHER:
   24       Q. Do you know how ERC got your phone       24      Q. Are you an expert in technology?
   25    number?                                        25      A. No.


                                                                      13 (Pages 49 to 52)
 New York                      Hudson Reporting and Video                               New Jersey
 Connecticut                   Nationwide 1-800-310-1769                              Pennsylvania
Case: 1:17-cv-02718 Document #: 61-3 Filed: 11/28/18 Page 15 of 22 PageID #:302

                                                            Page 53                                              Page 54
    1        Q. Did you hear a pause when you answered                   1   STATE OF ILLINOIS )
    2     calls from ERC?                                                                  ) SS:
    3        A. There were so many, I -- I heard                         2   COUNTY OF C O O K )
    4     people in the background. You could hear                       3       I, MAUREEN A. WOODMAN, Certified Shorthand
    5     stuff, but I'm not an expert, like you said.                   4   Reporter and Notary Public in and for the
    6        MR. DAHER: That's all I have.                               5   County of Cook and State of Illinois, do hereby
    7        THE WITNESS: I couldn't tell you auto from                  6   certify that SAMAR KAYYAL was first duly sworn
    8     human. You can tell when a human person talks.                 7   to testify the whole truth and that the above
    9        MR. WILSON: I have nothing further. Thank
                                                                         8   deposition was recorded stenographically by me,
                                                                         9   and was reduced to typewriting under my
   10     you very much for coming down here today.
                                                                        10   personal direction.
   11     Signature?
                                                                        11       I further certify that the said deposition
   12        MR. DAHER: I'll waive it.
                                                                        12   was taken at the time and place specified.
   13                   (WHEREUPON, the deposition
                                                                        13       I further certify that I am not a relative
   14                   was adjourned at 2:08 p.m.)                     14   nor employee or attorney nor counsel of any of
   15
                                                                        15   the parties, nor a relative or employee of such
   16                                                                   16   attorney nor counsel nor financially interested
   17                                                                   17   directly nor indirectly in this action.
   18                                                                   18       In witness whereof, I have hereunto set my
   19                                                                   19   hand and affixed my seal of office at Chicago,
   20                                                                   20   Illinois, this 12th day of June
   21                                                                   21   A.D., 2018.
   22                                                                   22
   23                                                                   23             MAUREEN A. WOODMAN, C.S.R.
   24                                                                   24             License No. 084-002740
   25                                                                   25


                                                            Page 55
   1              SIGNATURE PAGE OF SAMAR KAYYAL
   2    Page    Line      Should be Changed to Read
   3    ____    ____   _______________________________________
   4    ____    ____   _______________________________________
   5    ____    ____   _______________________________________
   6    ____    ____   _______________________________________
   7    ____    ____   _______________________________________
   8    ____    ____   _______________________________________
   9    ____    ____   _______________________________________
  10    ____    ____   _______________________________________
  11    ____    ____   _______________________________________
  12    ____    ____   _______________________________________
  13    ____    ____   _______________________________________
  14    ____    ____   _______________________________________
  15    ____    ____   _______________________________________
  16    ____    ____   _______________________________________
  17    ____    ____   _______________________________________
  18
  19        I, SAMAR KAYYAL, hereby certify that I have read the
        transcript of my testimony taken under oath and that the
  20    transcript is a true and complete record of my testimony, and
        that the answers on the record as given by me are true and
  21    correct.
                              _______________________________
  22                          SAMAR KAYYAL
  23        Sworn to before me
            this____ day of _____________, 2018
  24
           ___________________________
  25       Notary Public


                                                                                       14 (Pages 53 to 55)
 New York                                  Hudson Reporting and Video                                    New Jersey
 Connecticut                               Nationwide 1-800-310-1769                                   Pennsylvania
Case: 1:17-cv-02718 Document #: 61-3 Filed: 11/28/18 Page 16 of 22 PageID #:302

                                                                                     Page 56

          A            41:3              33:22             bottom 50:20          25:7 28:8 29:5
  A.D 54:21          answered 7:19      audible 45:7       break 7:15,16         31:10 33:17
  a.m 25:2 49:9,11     23:16 25:25      audio 44:21,23      7:21                 34:7,20 36:8
    50:3,8,11          27:23 29:25       45:6,8,18 46:3    BRISBOIS 2:8          37:9,23 38:7
  a/k/a 1:7            30:1 34:19        46:4,22           button 41:4,6         41:2 42:13
  ability 11:2         39:12 52:21      Aurora 15:15                             47:16 53:2
                       53:1             auto 53:7                   C          car 25:4 38:7,18
  able 11:6
  account 48:9       answering 30:5     automatic 32:22    C 54:2              cards 40:22
  accounts 52:2        30:13             33:5,5 34:5,18    C.S.R 54:23           41:10,12,16
  action 54:17       answers 55:20       35:7 52:13,18     call 8:21 9:3,11      44:2
  activate 41:4,7    anticipate 6:25    automatically        9:15 10:4         care 10:23
    41:11            anxiety 9:15,18     41:3                18:22 23:25       careful 4:10
  actual 44:15         33:21 38:2,4,6   Avenue 2:3 13:7      24:10,10,18       carrier 13:14
  Adams 1:18 2:9       42:3             aware 28:15,17       25:1,9 29:21      Case 1:5
  Addison 15:15      Anything's         awhile 23:10         31:1 34:4,5       categories 48:8
    15:22,24 16:1      39:19                                 35:13 38:18       cause 39:7
                     app 44:12                 B             40:7 47:3 48:6    caused 39:14
  address 17:13
    17:24            APPEARAN...        B 3:9                48:9 49:6,14      causes 39:10
  adjourned 53:14      2:1              back 13:22           49:17,21 50:2     caveat 7:18
  advanced 33:13     applicable 4:19      31:20              50:10,22,22       cell 13:9,12 18:5
    33:16            appreciate 31:4    background           51:3                35:14 48:22
  Advisors 44:5,8      40:15              21:6 34:10,14    called 1:12 4:4       51:18
  affect 11:2        appropriate          35:1 53:4          19:17,21 21:23    center 1:8 48:9
  affixed 54:19        6:20             ballpark 22:3        22:24 24:13       certain 21:24
  agent 21:1         approximately        37:11              26:6 33:22        certificates 17:5
  ages 14:15           49:21            based 19:23          34:17 35:7,11     certification
  aggravated         Arab 43:4          basically 24:9       36:13               16:24
    22:18            area 48:10           38:8             calling 9:14 20:2   certified 17:3
  ago 5:5,12,14      asked 10:17        basis 8:16           20:4 21:4,6,7       54:3
    23:4,14,15         23:16,20 25:25   began 21:25          22:16,16,17       certify 30:12
    44:24              27:23 29:25        22:2,7,11          23:22,24 24:3       54:6,11,13
  agreement 4:18       34:19 39:12      beginning 45:10      24:9 25:24          55:19
  ahead 52:16          52:20              45:21              26:8,15 27:7,8    chance 46:17
  alcohol 11:12      asking 7:25 9:5    behalf 2:7,12        28:8 29:15,18     change 30:10,11
  ALEXANDER            20:3 30:7          33:9               29:21,22,24       Changed 55:2
    2:3                34:22 39:9       believe 22:12        30:4,5,17,19      Chicago 1:18
  aliases 12:4       associated 13:11   best 8:2             30:22 31:1,10       2:10 5:16,17
  annoyed 29:6       Ataylor@sula...    beyond 42:18         31:11,12,18         54:19
  annoying 20:19       2:5              Bid 41:22            32:10,16 33:20    children 14:10
    24:2 25:6        ATTACHED           bill 51:18           34:1 45:15          14:21
    33:22 36:2,3,9     3:12             birth 9:25 14:19     52:10             chose 41:7
    51:10,11         attend 16:18       Blackthorn         calls 8:11,19,24    chosen 40:6
  answer 7:2,20      attention 38:11      17:25              18:9,14,17        Christmas 19:9
    8:6 21:3 26:3    attorney 34:4      Blueprint 17:4       19:2,19 20:16       19:10 22:10,11
    30:10 34:24        54:14,16         Bob 12:16,19         20:19,25 21:25      23:6,6
    35:3 40:23       attorneys 11:20    border 15:16,20      22:23 23:21       Christmastime
                       11:23 22:20,24     15:22              24:15,20,23         22:25 23:2,3

 New York                   Hudson Reporting and Video                           New Jersey
 Connecticut                Nationwide 1-800-310-1769                          Pennsylvania
Case: 1:17-cv-02718 Document #: 61-3 Filed: 11/28/18 Page 17 of 22 PageID #:302

                                                                                     Page 57

    32:20            contact 32:8              D             41:8               11:21
  circumstance       contacted 36:24    D 3:1              deposition 1:11     door 28:23 29:3
    41:10            contacting 29:14   Daher 2:2 3:4        3:10 4:16,24       29:7 39:22
  circumstances        36:17             10:9,13,16          5:3 6:2,8 10:16   drank 11:12
    5:2              continued 4:17      23:16 25:25         11:6,18 14:7      driver's 10:6,10
  City 5:15,17       conversation        26:4 27:23          47:19,22 48:1      10:14,17
  Civil 1:13 4:20      24:6,8 26:13      29:25 30:9          53:13 54:8,11     driving 8:23
  claims 33:12,15      26:15,25 27:3     33:17 34:7,19     depositions 1:15     20:18 24:16
    33:19              28:13,16,18,20    34:24 35:9          4:22 5:8 6:6       25:4
  clear 7:3            29:9 47:5,14      39:12 41:18       designation         duly 4:1,5 54:6
  click 21:8         conversations       46:10,14,20         48:18
  clock 27:14,19       28:11 47:8                          dial 48:19                  E
                                         51:14,17 52:17
    27:25 28:4,7     convicted 17:10     52:23 53:6,12     dialed 48:11,13     E 3:1,9
  closest 25:17      Cook 1:17 54:5     daily 33:21        dialing 32:23       earlier 15:4
  collection 52:2    copy 10:8,10       damages 42:1,2       33:6 34:6,18        18:15
  collector 18:19    correct 14:19       42:4,16             35:7 52:19        earliest 24:25
    25:16 27:7         15:17 33:10      data 18:4,7        Different 20:8      EASTERN 1:2
  collectors 18:14     40:8 46:5 48:8   date 9:25 13:22    digits 10:2         education 16:15
    18:17,18,22        48:19 49:9,15     22:5,8 48:24      direction 54:10     either 7:6 14:7
    19:16              50:6 51:9,18      49:1,4            directly 54:17        31:1
  college 16:22        52:11 55:21      dates 31:3         disciplined 42:6    elliptical 39:4
  column 49:1        correctly 23:1     daughter's           42:8,12           embarrassing
  columns 48:25        34:16             14:17             discuss 26:21         9:1,8,23 40:18
  come 24:16,20      counsel 6:6 7:6    day 1:19 8:21,22   discussed 26:22       41:1
    26:2 38:7 41:2     7:10 54:14,16     24:19 36:14,17    dishes 41:9         embarrassment
  coming 25:7        counting 13:21      36:21,22,25       disrupt 40:12         40:20
    53:10              49:24             37:5,9,21,23      disrupted 39:16     employed 15:2
  communicated       County 1:17         40:9 54:20        disrupting 34:2       16:9
    36:10              54:2,5            55:23               34:3 42:5         employee 54:14
  communicatio...    couple 51:14       days 37:1,2,3,8    distracted 25:5       54:15
    45:4 46:1        course 21:19,20    debt 8:25 9:5,6      29:2              employer 17:1
  communities        courses 17:4        9:24 18:14,17     distracting 8:11      42:7,9,13
    43:4             court 1:1 6:11      18:18,19,22         8:19              ended 22:15
  community          Courts 1:14         19:15 25:16       District 1:1,2,14     49:11,19 50:10
    15:25            CPA 17:3            26:7,7,11 27:7      4:21                51:6
  company 1:7        crafted 7:24        39:10 40:24       division 1:2        endurance 7:14
    15:6,18 16:3,4   currently 10:23    December 19:7        16:12             engaged 40:1
  complete 6:24        13:6 14:12        19:8,12 49:4,5    divisional 15:7     engagement
    7:1 55:20          15:2              49:15,16            15:11               40:2
  completed 16:16    customer 20:18     Defendants 1:9     divorced 12:10      ENHANCED
  conclusion 26:2      29:3,7 39:22      1:12 2:12           12:11               1:6,7
    26:5 33:18         40:2,14          degrees 17:7       divorces 14:8       entity 25:24
    34:8,20          customers 9:4      depended 20:8      do-do-do-do         entry 50:2,15
  conditions 18:5      9:10 15:4        dependent 14:22      45:12,14          ERC 1:7 18:24
  connection 18:5      24:17 29:1        14:24             document 47:21        19:3,16,20,23
  construction         39:8,24 40:5     depends 40:9         48:2,3              24:10,13 25:8
    15:6,18 16:4       42:4                                documents             25:15,17 32:8


 New York                  Hudson Reporting and Video                            New Jersey
 Connecticut               Nationwide 1-800-310-1769                           Pennsylvania
Case: 1:17-cv-02718 Document #: 61-3 Filed: 11/28/18 Page 18 of 22 PageID #:302

                                                                                     Page 58

    34:5,17 35:6     felony 17:10        general 6:6          34:12,13,14        6:19,22 7:1
    35:13,19 36:10   female 26:17,20       42:10 43:10,11     42:20,23 44:24   inbound 50:22
    36:13,16 40:7    fifteen 5:14        getting 8:10,18      45:3,7,11,16       50:24
    51:24 52:10        37:17,20,25         8:24 9:3 22:18     45:20 53:1,4     indirectly 54:17
    53:2               49:12               22:18 25:5       heard 33:2 34:9    individual 13:3
  ERG 25:17          fifth 46:21           36:24 38:8,9       34:15,25 35:6      25:24
  ERGC 18:21         filed 8:13 33:9,9   give 6:20 14:6       42:20 45:2,10    individuals 45:4
  especially 9:23    finally 22:15,19      21:24 37:11        46:5 53:3        influence 11:1
  estimate 5:13      financially 14:22   given 4:24 6:2     hearing 19:23      inhale 38:14
  Eva 44:4,7           14:25 54:16         55:20            heck 9:8           initial 4:13
  events 8:23        find 49:3           giving 5:3         help 6:14          initiated 5:19
  ex-husband 18:2    firm 43:9,10,11     go 39:2,3 52:15    hereunto 54:18     interactions
  ex-husband's       first 4:5 6:14      God 16:14          Hi 35:24             44:7
    12:13              12:22 32:15,17    going 6:25 7:20    High 16:17,19      interested 54:16
  exact 22:8 27:19     32:18 42:20,23      22:20 30:10      highest 16:15      interrupting
    32:13              43:13,19 54:6       34:4 50:1        Highland 2:3         8:20,22 33:20
  exactly 22:1       five 13:25 17:14      52:14            home 14:12
    25:18 31:2         21:14 27:9        good 41:23           17:12                   J
    43:5 44:1          28:5 36:19,20     Google 19:6,14     hour 1:20          JOHNER 2:8
  examination          37:13,25          Googled 19:4,5     hours 11:10,13     Johner.Wilso...
    1:12 3:4,4 4:7   focus 40:13           19:15,15,24      Hubbard 16:19        2:11
    51:16            follows 4:6           20:1 21:21,22    HUDSON 1:25        judge 7:8
  examined 4:5       forget 5:7            25:13,14,16,18   human 35:11        June 54:20
  exchange 45:3      formal 5:19         grandmother          53:8,8
                                                                                      K
  exhale 38:14       formally43:18         41:22            hundred 46:14
  Exhibit 3:10         43:24             Group 2:2 42:22    hung 20:11,21   K 54:2
    47:19,23 48:1    four 10:2 17:18       42:24,25 43:4      21:1          K-A-Y-Y-A-L
  experienced          36:18,18,20         43:16,19         Hunt 13:4         4:12
    38:3 40:21         37:3 46:15,21     guess 27:14        husband 12:22   Kayyal 1:3,11
  expert 34:21       frame 23:11         gym 38:24 39:2                       3:3 4:3,12,16
    52:24 53:5       Frankfort 17:21                              I           12:7 47:22
  expressway 25:5      17:22,24                 H        I-55 15:13,16        54:6 55:1,19
  extent 52:15       freaked 25:21       H 3:9           Identification       55:22
                     free 7:25           H-A-R-T 16:5      47:24            keep 6:15,19
           F         Friday 49:5         H-A-R-T-Z 16:6 identify 10:12        31:11 32:10
  factored 9:16        50:16             hand 54:19        45:13            keeps  34:1
  factual 8:16       friends 42:25       hands 41:8      III 2:8            kind 44:14
  fair 8:7,8           43:2              hang 20:4,5,6,6 Illinois 1:2,17,19 knew 5:25
  familiar 44:4,10   full 4:9 41:9        21:5 24:3        2:4,10 4:21      know 5:15 7:15
  family 8:24 9:5    further 51:12        31:21,22,23,24   13:8 16:1,8        8:9,25 13:3
    24:17 34:3         53:9 54:11,13      31:25 32:1,1,4   17:21 54:1,5       14:1,3 17:25
  fancy 7:5          furthest 15:23      happened 21:10    54:20              19:2,4,18,19
  far 15:14                               40:10          imagine 6:5          20:3 22:8
  fast 27:4                 G            harassing 33:20 immediate 18:2       23:19 25:7,9
  Federal 1:13       Galaxy 44:16        Hartz 16:4,7,10 immediately          25:12,17 31:2
    4:19             game 41:16          healthy 29:8      17:19              31:12 32:14,22
  feel 7:25          gathering 43:3      hear 7:5 21:5   important 6:15       33:8,12,15


 New York                   Hudson Reporting and Video                           New Jersey
 Connecticut                Nationwide 1-800-310-1769                          Pennsylvania
Case: 1:17-cv-02718 Document #: 61-3 Filed: 11/28/18 Page 19 of 22 PageID #:302

                                                                                Page 59

   34:17 35:1,6    long 5:5,12,13   members 43:9       nonresponsive      okay 6:20,21 7:3
   36:8 40:13,24     12:11 13:16    mention 43:8        30:14               7:4,11,12,17
   41:24,25 43:1     14:1 16:9,12   mentioned 15:4     normally 6:17        7:22 8:4,8 9:7
   43:4 51:24        17:16,22 27:2   18:13 19:17,21    north 15:12,13       9:9 17:5 19:19
   52:1,13,18      longer 14:3       23:20 24:15        15:14,21            20:20 29:9
  known 12:1         17:14 27:11,16  25:12 39:6        Northern 1:2         33:24 36:7
  knows 34:23      look 10:14 40:25  40:17 43:6,13      4:21                37:4 38:19
                     48:2,6,24      message 36:1       notary 1:16 54:4     48:13 50:7
           L       looking 29:5     messages 18:11      55:25             oldest 14:16
  lady 6:10 19:16    46:20          met 43:24          notice 4:17        once 21:13
  large 15:8,10    lose 39:18       middle 4:13        number 13:11         36:13 52:11
  lasted 27:3      lost 42:2,17      20:18 25:10        13:14 29:14,19    one's 7:8
  latest 25:3      lot 20:25        mind 10:8           29:24 30:4,17     one-time 23:20
  Law 2:2 42:22                     minute 27:17,22     30:22 31:1,2,5    ones 17:2 46:19
     42:24,25 43:4         M         28:2               31:11,13,18       operate 8:5
     43:16,19       maiden 12:7     minutes 27:20       32:9,13,16        order 41:4
  lawsuit 8:14,17 male 26:17         28:5               35:14,14,16       outside 47:9
     33:9,13,16     manifest 38:3   mischaracteri...    37:5 48:19,20     owe 9:6,24 25:21
  lawyers 42:21      39:7,11         52:15              48:21,22 50:25      26:7,7 40:24
     42:21          manifests 39:15 model 44:15         51:9,25           owed 26:10
  leads 28:23       March 22:7 50:1 Mohammed           numbers 36:8
  leave 36:1         50:4,4,4,16,18  12:20             Numerous 24:21           P
  led 5:3            51:3           moment 48:2                         p.m 1:20 49:17
  left 6:11 35:19   marijuana       moments 44:24              O          49:19 51:4,6
  legal 33:17 34:7   11:15          monetary 42:16     O 54:2,2           53:14
     34:20          marital 12:9    Montgomery         o'clock 1:20     page 3:2,10 48:7
  Let's 20:10       mark 47:18       15:15             oath 55:19         55:1,2
  level 16:15       marked 47:21    month 51:20,21     object 52:14     Pardon 38:16
  LEWIS 2:8         marking 47:25   months 23:4,13     objection 7:7    Park 13:7 17:13
  license 10:6,10   married 12:17   move 48:10           10:15 23:16    part 9:15 42:3
     10:15,17 54:24 MARWAN 2:2 multiple 36:24            25:25 27:23    particular 43:9
  life 33:21 34:3   matter 5:10,23   37:9,23             29:25 33:17    parties 4:18
     42:5           MAUREEN         Mustafa 12:21        34:7,19,20       54:15
  line 26:12 55:2    1:16 54:3,23                        35:9 39:12     party 5:21,23
  list 22:17,22     Mdaher@sula...          N            52:20          pause 53:1
     23:23 47:4      2:6            N 3:1              objections 7:9   Paxton 13:7
     48:6           mean 24:23      name 4:9,11        obviously 31:12 pay 51:18,20
  listed 48:19,21    30:25 35:23     12:7,13 13:4      occasion 20:15   people 5:7 28:8
  listen 44:18       37:1 39:21      16:2 19:23          23:20 24:11      34:9,14,25
  litany 31:18      meaning 13:18    25:15 48:9          25:12            41:15 42:25
  live 13:6 14:12    23:3 28:22     names 12:2         occasions 36:23    53:4
     17:19,22 18:1 means 32:25      need 7:14 10:9     occupy 28:24     percent 46:14
  lived 17:16       medical 38:10    27:7              occurred 28:20 person 20:11
  LLC 1:7            38:21          nervous 38:9       offense 17:9       43:6,25 53:8
  local 4:20        medication 11:2 never 10:16        office 9:4 28:21 personal 54:10
  located 16:7       11:9 38:23      18:22 38:19         28:22,25 54:19 personal-injury
  Lombard 2:4       meet 43:18,22   noise 21:5         Oh 16:14           5:10


 New York                 Hudson Reporting and Video                        New Jersey
 Connecticut              Nationwide 1-800-310-1769                       Pennsylvania
Case: 1:17-cv-02718 Document #: 61-3 Filed: 11/28/18 Page 20 of 22 PageID #:302

                                                                                     Page 60

  personally 35:23    prior 12:19,20     29:11 33:25         5:11 6:7 11:3       39:16,18 42:17
  pertaining 1:15      17:20 19:4        34:3                14:1 18:14,16     Samar 1:3,11
    23:21              52:15           reached 35:24         20:13,17,24         3:3 4:3,12,16
  phone 8:10,18       Privacy 44:10    read 55:2,19          22:9,13 24:12       35:24 54:6
    8:21 9:3,11,19     44:12           reads 49:13           24:14,19 27:6       55:1,19,22
    10:4 13:9,12      private 28:22    really 6:9 32:24      28:18 43:20       sat 11:19
    18:6,13 20:11     probably 24:2      32:25               47:10,17          Sauna 38:24
    24:15,18,20        27:11 32:17     reason 7:15 11:5    remove 22:21        saying 8:24 23:2
    37:9,23 38:5,7     38:19 43:3      recall 11:3 17:24   removed 23:23         30:5
    38:18 39:9        Procedure 1:14     24:22 28:19       repeat 8:1 33:14    says 48:11 49:1
    40:7,22 41:3       4:20              32:15 36:16,24    reporter 6:12       scenario 20:9
    42:13 44:14,15    proceed 11:6       37:19 43:12         54:4              scenarios 20:12
    47:3,15 48:11     proceeding 5:19  receive 18:17       REPORTING           schedule 32:14
    48:13,18,22       produce 10:9       24:17 37:8          1:25                34:2
    50:2 51:18,24      46:16,19          40:7 47:15        represent 48:5      school 16:17,19
  phones 40:23        produced 46:10   received 18:22      representative      seal 54:19
  physician 10:24      46:13,15          25:1 37:22          29:10,13 31:15    seconds 27:4,5
  pinpoint 23:8       producing 10:8   receiving 18:13       31:16,19            27:10,13,20
    32:13             professional       42:14             request 22:21         28:2 49:12,22
  place 54:12          17:3            recognize 46:7        23:22               50:13
  Plaintiff 1:4 2:7   programs 16:24     46:24 47:11       requested 26:14     section 49:3
  plan 18:4,7,8       public 1:16 29:1 record 4:10,15      residence 17:17     see 7:7 23:12
  play 6:18 41:16      54:4 55:25        28:10 55:20,20    RESOURCE              48:7,11,14,25
    41:20,21,24       pulled 46:19     recorded 28:16        1:7                 50:16,20
    44:17             pursuant 1:13      54:8              respond 7:10,11     seek 38:10,21
  played 44:23         4:17,18         recording 44:21     response 6:20       seen 48:3
    45:9,19 46:4      put 13:22 29:6     44:23 45:6,8        31:15             seminars 17:4
  playing 40:22                          45:18,19,20       responses 6:16      service 43:15
    41:10,12,12               Q          46:3,5,8,11,13      6:19                48:9
    44:2,21 45:6      question 6:24      46:22,25          responsibility      services 40:6
    45:18 46:3,22       7:2,19,20 8:6  recordings            6:12              set 35:21,23
  plays 41:22           29:16 30:2,3,6   46:15,21          review 11:21          54:18
  Please 4:9            30:6,6,12,13   RECOVERY            right 6:11 7:9,11   seven 12:12 30:9
  point 22:14           30:16 35:3,5,6   1:6                 7:16,21 8:3       shaking 38:6,8
    25:23 33:25         37:7 39:13     reduced 54:9          18:25 48:25         38:21
    34:3              questions 7:24   refer 42:21         ring 38:5           shared 28:24
  poorly 7:23           44:19 51:12,14 referencing         rings 9:19          sharing 40:16
  portion 48:7        quick 27:6         48:12,14          Roy 12:23           shhh 45:21
  possible 39:19      quite 35:3       referral43:15       rules 1:13 4:19     shooken 39:22
  possibly 42:17                       reflect 4:15          4:19,20 6:7       Shorthand 54:3
                              R
  prepare 11:18                        reflected 51:1,9    ruling 7:9          show 47:18
  present 26:24       R 2:2            regarding 42:9                          Showing 47:25
  presentation        random 24:23       42:13                     S           shows 7:8
    29:7                24:23 28:8     related 14:7        S 3:9               side 16:20
  presumed 25:20      randomly 29:2    relative 54:13,15   S-O-H-L 12:16       Signature 53:11
  presumption 8:6     range 24:22      Relax 39:1          S7 44:16              55:1
  pretty 46:18        reach 22:20      remember5:6,8       sales 17:3,4        similar 5:20

 New York                    Hudson Reporting and Video                          New Jersey
 Connecticut                 Nationwide 1-800-310-1769                         Pennsylvania
Case: 1:17-cv-02718 Document #: 61-3 Filed: 11/28/18 Page 21 of 22 PageID #:302

                                                                                     Page 61

  single 36:14,17       24:8,9 26:14     40:13             three 12:18         tried 38:19
    36:22,25 37:9       27:6,8 29:15   talks 53:8            13:19 14:4,21     true 55:20,20
    37:21,23            29:21,22 30:5  TAYLOR 2:3            27:5 36:18,20     truth 54:7
  sit 23:9 28:7         30:18 31:1,9   technology            37:2 39:3 52:8    try 5:7 38:15,17
  sitting 6:10,11       31:11,18 34:1    52:24             Thursday 49:15        39:3
    8:23 9:2 41:9       52:10          telephone 32:23       49:16             trying 23:11,12
  six 23:3,13         stopped 22:19      33:5 34:6,18      time 4:17,17 7:6      24:1 29:11
  sleep 38:4 42:2       22:22,23 23:22   35:7,13 52:19       7:6,14,24 9:19    TV 7:7
  sleeping 9:18,21      25:11          tell 20:14,20         10:19 19:25       twenty 5:14
  Smoked 11:15        street 1:18 2:9    22:1 23:23          20:1 21:24          21:18 27:13
  social 8:23 10:3      15:24 17:25      27:19,24 28:3       22:9 23:11        twice 37:2
    10:18               44:4,8           28:6,9 29:10        24:7,19 26:19     two 39:3 48:25
  Sohl 12:16,19       stress 9:18 33:21  29:13,15,20,21      27:14,19,25         52:6
  solitaire 41:18       39:6,7,10,11     29:23 30:3,16       28:4,7,7 31:2,9   typewriting 54:9
    41:20,21            39:14            30:21 34:1          32:15,17,18
  somebody 9:3        stressed 39:23     37:18 38:2,13       38:5 43:19                U
    29:5 35:11          40:14 42:3       40:20 43:2,5        54:12             uh-huh 6:17
    39:9 45:14        strike 24:18       44:1,18 53:7,8    times 12:17 20:8     12:25 14:20
  somewhat 32:25        30:13          tells 7:10            20:10,20 21:1      31:23 32:5,19
  Sorry 32:7          stuff 53:5       ten 21:16 27:12       21:2,9,11          36:4 46:6
  sound 10:4          Suite 1:18 2:4,9   27:13 37:15,20      23:19 24:21,24     48:15
    18:24             Sulaiman 2:2     tendency 40:23        29:2 30:9,25      uh-uh 6:17
  south 2:3 15:16       42:22,24,25    term 33:2             31:7,9 32:8,11    uncommon
    16:20               43:3,16,19     terms 15:18,20        32:12,12,14        40:11,12
  space 28:23,24      supervise 15:9     18:5                36:16,19,21,24    Underneath
  speak 11:24         supervisor 15:6  Terrance 13:4         37:2,5,7,10,12     48:18
  speaker 40:23         15:7,11 16:13  territory 15:8,10     37:22 39:3        understand 7:25
    41:3,5,7,11       sure 7:3 23:1    test 7:13             41:8               8:13 23:1
  speaking 36:20        46:12,18 49:23 testified 4:5       Tinley 13:7          27:15 30:18
  specific 30:3       sworn 4:2,5 54:6 testify 54:7          17:13              34:16 37:4,5,6
  specifically 30:8     55:23          testimony 5:3       today 6:13,23       understanding
  specified 54:12     system 32:23       6:3 14:7 18:15      8:9 11:7,18        33:4
  spell 4:10            33:6 34:6,18     30:18 37:6          18:15 26:22       understood 8:7
  spoke 20:11           35:8 52:19       52:15 55:19,20      47:6 53:10         27:21 34:22
    26:17,19                           Text 18:11          today's 13:22       United 1:1,14
  spoken 6:5                  T        Thank 10:20           22:5              unlimited 18:8,8
  SS 54:1             T 2:8 3:9          13:3 16:2         told 18:16 22:15     18:9
  Star 44:10,12       take 7:14,16,21    23:17 40:15         24:8 26:10        Uno 41:24
  start 38:5,6,8        22:17 38:22      51:13 53:9          29:18 30:2        upper 48:7
  State 1:17 54:1       47:4 48:1      thing 6:15            32:9 39:15        upset 22:18
    54:5              taken 1:12 4:16 things 6:14,16         52:10             use 40:6 43:15
  States 1:1,14         4:18 11:9        7:7               touch 41:4,6
                        54:12 55:19                                                    V
  stating 4:9                          think 13:25         transcript 6:18
  status 12:9         talked 26:13       20:10 27:21         7:3 55:19,20      various 29:2
  stenographica...      43:22 47:6       30:10 31:7        Treadmill 39:4      verbal 6:16,19
    54:8              talking 18:20    third 45:19         treatment 10:24     verify 10:11
  stop 22:17 24:4       23:12,13 24:11 Thirty 28:2           38:22             Verizon 13:15


 New York                    Hudson Reporting and Video                          New Jersey
 Connecticut                 Nationwide 1-800-310-1769                         Pennsylvania
Case: 1:17-cv-02718 Document #: 61-3 Filed: 11/28/18 Page 22 of 22 PageID #:302

                                                                                 Page 62

    13:16 18:6       34:11,22 35:2      13:17,18,25      2017 19:12 22:7   95 14:17
  video 1:25 45:8    35:12 39:14,17     14:4 16:11,14     23:3 50:2,17
  voice 47:12        41:19 44:22        17:14,23 52:6     51:4
  voicemail 35:20    46:12,18,23        52:8             2018 1:19 54:21
    35:21,22,25      51:12 52:14,20    yoga 38:15,17      55:23
  Voicemails 36:3    53:9               38:19            22 49:21
  voices 45:7,16   wireless 13:15      young 6:10        22nd 49:15,16
    45:24 46:7,24    18:4              youngest 14:17    24 11:10,13
  vs- 1:5          witness 3:2 4:1,4                     24th 50:16 51:3
                     10:21 26:5               Z          2500 2:3
          W          27:24 33:19
  W-R-I-G-H-T                                 0                 3
                     34:9,25 35:10
   12:24             39:16 52:22       084-002740        300 1:18 2:9
  wait 6:24 7:1      53:7 54:18         54:24            312.463.3340
  waive 53:12      WOODMAN                                2:10
                                               1
  walk 20:12 29:1    1:16 54:3,23
   39:8,23 40:3                        1 3:11 47:19,23           4
                   Woodridge 16:8        48:1
  walked 29:3      word 29:4                             4-51 3:4
   39:24                               1-800-310-1769    40 50:13
                   words 7:5             1:25
  walks 29:7 39:22 work 16:3 28:21                       4667 35:15
  want 23:1 44:17                      1:00 1:20         47 3:11
                     34:2 38:25        1:10:07 51:4
   48:6,10,24        39:8 43:21        1:14:07 51:6              5
   49:3              51:5
  wanted 19:17                         1:17-cv-02718     51-53 3:4
                   workday 8:20          1:6             550 1:18 2:9
  washing 41:9     worked 38:9,20
  wasn't 24:8 29:8 workplace 42:4      1:52:45 49:17
                                       1:53:07 49:19             6
   32:13 37:4      Wright 12:23                          6:00 25:4
  way 8:2                              10:00 25:2
                   writing 36:11       10:50:03 50:3,8   60148 2:4
  we'll 7:16 8:5   wrong 29:14,19                        60477 13:8
  we're 23:12,13                       10:50:52 50:11
                     29:24 30:4,17     105 51:21         60661 2:10
   47:25             30:22 31:1,2,5                      630.575.8181
  we've 26:22                          10th 1:19
                     31:11,12,17       11 17:23            2:5
  week 39:3          32:9,16
  welcome 10:21                        11:43:01 49:7
                                                                 7
  well-known 43:1          X           11:43:16 49:11
                                       12th 54:20        7:00 25:4
   43:7            X 3:1,9                               708-743-4667
  weren't 46:10,12                     16 16:14
                                       16737 13:7          13:13
  West 1:18 2:9            Y
                                       16th 49:4,5       7th 50:1,5,18
  whereof 54:18    yeah 17:6 19:25
  Whist 41:22        20:2 27:18        1995 14:16                8
  Whoa 40:25         31:10 32:3                          8/28/1966 10:1
                                               2
  Wilson 2:8 3:4     38:8 40:24                          8:00 25:4
                     47:7 49:25        2:08 53:14
   4:8,15,23                           20 16:11          8291 10:5
   10:11,14,19,22 year 14:18 19:8      200 2:4           85 14:16
   23:17,18 26:1     22:4,9 23:5,5
                     23:14,15 52:4     2015 13:23              9
   26:9 28:1 30:1                      2016 23:2,7 49:4 90 14:17
   30:11,15 33:23  years 5:14 12:12


 New York                  Hudson Reporting and Video                        New Jersey
 Connecticut               Nationwide 1-800-310-1769                       Pennsylvania
